Citation Nr: 0601925	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  00-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1976 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the veteran's petition to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder.  

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran originally filed a claim for an acquired 
psychiatric disorder in October 1985.  And in a March 1986 
rating decision, the RO denied the claim.  He did not file a 
substantive appeal (VA Form 9 or equivalent statement) and so 
that decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  This means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).



The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA and implementing regulations were enacted 
during the pendency of this appeal, but insufficient steps 
were taken by the RO to comply with this law.  

In particular, the VCAA requires that VA provide notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided VCAA notice to the veteran in 
March 2001, but this notice related to the evidence needed to 
substantiate a claim for service connection.  As mentioned, a 
petition to reopen a previously denied claim, such as in this 
case, additionally requires that the claimant first submit 
new and material evidence.  See 38 C.F.R. § 3.156.  So a 
remand is required so that he can be afforded the proper VCAA 
notice.

Furthermore, the regulation relating to new and material 
evidence was amended effective August 29, 2001.  Since the 
veteran filed his petition to reopen prior to that date, the 
old version of the regulation applies.  According to the 
former version of 38 C.F.R. § 3.156(a), new and material 
evidence meant evidence not previously submitted that bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

**NOTE:  VCAA notice must include the 
evidence necessary to reopen his claim 
for service connection for an acquired 
psychiatric disorder (i.e., the 
definition of new and material evidence 
prior to the August 29, 2001 amendments 
- see 38 C.F.R. § 3.156 (2001)).

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


